Name: Commission Implementing Decision (EU) 2017/547 of 21 March 2017 on the organisation of a temporary experiment under Council Directive 2002/56/EC as regards seed potato tubers derived from true potato seed (notified under document C(2017) 1736) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: marketing;  means of agricultural production;  agricultural activity;  plant product;  agricultural policy
 Date Published: 2017-03-23

 23.3.2017 EN Official Journal of the European Union L 78/65 COMMISSION IMPLEMENTING DECISION (EU) 2017/547 of 21 March 2017 on the organisation of a temporary experiment under Council Directive 2002/56/EC as regards seed potato tubers derived from true potato seed (notified under document C(2017) 1736) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (1), and in particular Article 19 thereof, Whereas: (1) New developments in potato breeding promise to considerably reduce the duration of developmental programmes, allow access to more genetic variation and permit the development of new varieties with combinations of useful traits. (2) Currently accepted practices of seed potato production rely on the vegetative multiplication of potato tubers over several generations. However, developments referred to in recital 1 include the propagation of potatoes by seed, so-called true potato seed. Multiplication practices starting from true potato seed promise to shorten considerably the time necessary to produce sufficient numbers of seed potatoes for final users while reducing the risk of accumulating diseases. (3) As seed tubers derived from true potato seed do not currently fulfil the requirement to have been produced according to accepted practices, provided for in Article 2(b)(i) of Directive 2002/56/EC, it is necessary to gather information on the production and marketing of such seed tubers to understand what quality standards and inspections are required to guarantee the quality and health of those seed tubers and to determine at which stage or under what conditions they may enter the certification scheme. It is therefore appropriate to organise a temporary experiment under Directive 2002/56/EC as regards seed tubers derived from true potato seed under supervision by the relevant authorities. (4) The health, identity and quality of the seed tubers concerned depend on assuring the quality, identity and health of the innovative initial and intermediate steps in the production process. Information on the health, identity and quality of true potato seed and seedlings grown from such seed should thus be collected and reported to ensure that the seed tubers will comply with the requirements for basic seed potatoes or certified seed potatoes. (5) There is little knowledge concerning the maintenance of health and sufficient varietal identity and purity throughout the production process of seed tubers derived from true potato seed. The relevant information should therefore be collected and reported. After some years the information gathered concerning varietal identity and varietal purity of the material used for the experiment may need to be reviewed to identify any potential issues which might affect the identification and quality of that material. (6) Member States participating in the experiment should allow the marketing of seed tubers derived from true potato seed. As a consequence of the innovative production process, producers should be released from certain requirements provided for in Directive 2002/56/EC, in particular as regards minimum sizes of such seed tubers to be placed on the market, varietal aspects, maximum number of generations in the field and the presence of external blemishes. (7) In addition to the general conditions provided for in Directive 2002/56/EC, specific conditions should be set out for the marketing of seed tubers under the experiment. Those conditions should ensure the collection of sufficient information for the assessment of the experiment. It is, therefore, necessary to provide for rules on registration, traceability, labelling, performance testing and reporting. (8) Given the experimental nature of the measure provided for in this Decision, the quantity of seed potatoes to be certified should be limited. (9) To allow Member States to verify that the maximum quantity is not exceeded, producers intending to produce seed tubers or to plant seedlings under the experiment should be obliged to declare the quantities they intend to produce or plant. (10) In order to get an overview of the progress of the experiment, participating Member States should each year present to the Commission and the other Member States a report with the quantities marketed. At the end of the experiment they should present a final report containing, in particular, the results of field and lot inspections and information on the health, identity and quality of true potato seed and seedlings grown from such seed. (11) In order to allow producers and suppliers to produce and market a sufficient quantity of seed tubers under the experiment and to permit the competent authorities to inspect that material and collect sufficient and comparable information to be used for the preparation of the final report, the experiment should have a duration of 7 years, which is the maximum duration provided for in Article 19 of Directive 2002/56/EC. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Subject matter 1. A temporary experiment is organised at Union level aiming at assessing whether the production, under certain conditions, of seed tubers produced from plantlets grown from true potato seed may constitute an improved alternative to the production from seed potatoes and thus may be considered as accepted practice for the maintenance of the variety and of health as provided for in Article 2(b)(i) of Directive 2002/56/EC. 2. The purpose of the experiment is to assess the following elements: (a) whether the production of seed tubers as referred to in paragraph 1 can be considered as accepted practice within the meaning of Article 2(b)(i) of Directive 2002/56/EC and whether true potato seed can be considered as seed of a generation prior to basic seed within the meaning of Article 2(c)(i) of that Directive; (b) whether seed tubers as referred to in paragraph 1 having a smaller size than the minimum size set out in Article 10(1) of Directive 2002/56/EC are acceptable; (c) whether a different number of generations of basic seed potatoes and certified seed potatoes than the maximum number set out in point 7 of Annex I to Directive 2002/56/EC is acceptable; (d) whether seed tubers as referred to in paragraph 1 having a higher percentage of external blemishes than the maximum percentage set out in point 3 of Annex II to Directive 2002/56/EC are acceptable; (e) whether seed tubers as referred to in paragraph 1 maintain sufficient varietal identity and purity after several cycles of vegetative multiplication, and whether for such seed tubers different ceilings than the maximum percentages set out for basic seed potatoes in point 1(b) and for certified seed potatoes in point 2(b) of Annex I to Directive 2002/56/EC are acceptable; (f) whether seed-borne diseases affect the quality of seed tubers as referred to in paragraph 1 and, if so, whether specific requirements should be set out in relation to those diseases; (g) whether it is necessary to introduce specific requirements concerning traceability, identity, quality and health during the production of true potato seed and seedlings grown from true potato seed with a view to ensure quality, identification and health of seed tubers as referred to in paragraph 1; and (h) what is the most appropriate production pathway from true potato seed to certified seed potatoes under the agro-climatic conditions prevalent in the Union. Article 2 Definitions For the purpose of this Decision, the following definitons shall apply: (a) true potato seed means potato seed in the botanical sense produced in the Union; (b) experimental seedlings means plantlets grown from true potato seed in the Union and intended for the production of other potatoes; (c) experimental seed tubers means potato tubers grown from experimental seedlings in the Union; (d) experimental material means true potato seed, experimental seedlings and experimental seed tubers. Article 3 Participation of Member States 1. Any Member State may participate in the experiment. 2. A Member State which decides to participate in the experiment (hereinafter: participating Member State) shall inform the Commission and the other Member States concerning its participation. 3. A participating Member State may terminate its participation at any time by informing the Commission and the other Member States accordingly. Article 4 Official certification and derogations from Directive 2002/56/EC Until 31 December 2023 and within the quantitative limit provided for in Article 5, participating Member States may officially certify experimental seed tubers as basic seed potatoes or certified seed potatoes in accordance with the respective provisions of Directive 2002/56/EC if those seed tubers comply with Articles 6 and 7 of this Decision and they have been bred, produced or maintained by persons registered pursuant to Article 8 of this Decision, provided that those experimental seed tubers belong to a variety that fulfils one of the following conditions: (a) it is listed in the Common Catalogue of Varieties of Agricultural Plant Species pursuant to Article 17 of Council Directive 2002/53/EC (2); (b) it has been accepted in another Member State pursuant to Article 3 of Directive 2002/53/EC; (c) a valid application has been submitted for the acceptance of that variety pursuant to Article 3 of Directive 2002/53/EC. For the purposes of the first paragraph, the experimental seed tubers shall be considered as being produced according to accepted practices for the maintenance of the variety and of health as referred to in Article 2(b)(i) of Directive 2002/56/EC and be considered as being produced from seed of a generation prior to basic seed as referred to in Article 2(c)(i) of that Directive. Points 1(b) and 2(b) of Annex I and point 3 of Annex II to Directive 2002/56/EC shall not apply. Article 10 of Directive 2002/56/EC shall not apply to the tubers harvested from experimental seedlings. Article 5 Quantitative limit Certification pursuant to Article 4 shall for each participating Member State in each year be limited to a quantity of experimental seed tubers not exceeding 0,3 % of seed potatoes produced or a maximum of 10 hectares of seed potatoes planted in that year in the participating Member State concerned. By 30 April of each year, each producer shall declare to the certification authority the size of the area on which he intends to produce experimental seed tubers that year. Article 6 Requirements on quality, identity and health for experimental seedlings and true potato seed Experimental seed tubers shall be produced from experimental seedlings fulfilling the requirements set out in Section A of Annex I grown from true potato seed derived from sexual crossing of inbred parental lines and fulfilling the requirements set out in Section B of Annex I. Article 7 Maximum number of generations By way of derogation from the first and second paragraphs of point 7 of Annex I to Directive 2002/56/EC, the maximum number of combined generations of basic seed potatoes and certified seed potatoes derived from true potato seed shall be four. The tubers harvested from experimental seedlings shall be the first generation. Article 8 Registration of breeders, producers and persons responsible for the maintenance of potato varieties propagated through true potato seed 1. Each participating Member State shall keep and update a public register with the natural or legal persons who produce and market experimental material. 2. The persons referred to in paragraph 1 shall submit an application to the certification authority for inclusion in the register. That application shall include all of the following elements: (a) their name, address and contact details; (b) the denomination of the variety concerned. The register shall contain those elements respectively for each person. Article 9 Labelling In addition to the information required in accordance with Directive 2002/56/EC, packages or containers of experimental seed tubers marketed as basic seed potatoes or certified seed potatoes shall bear an official label including the indication set out in Section A of Annex II. Containers of experimental seedlings shall be accompanied by a document made out by the supplier that includes the information set out in Section B of Annex II. Packages of true potato seed shall bear a supplier's label with the information set out in Section C of Annex II. The official label, the document accompanying containers of experimental seedlings and the supplier's label shall be issued in at least one of the official languages of the Union. Article 10 Traceability The participating Member States shall ensure traceability of experimental material. A supplier transferring experimental material to another supplier shall keep a record allowing that supplier to identify, for each piece of the experimental material, the supplier to whom it was transferred. A supplier to whom the experimental material has been transferred shall keep a record allowing that supplier to identify, for each piece of the experimental material, the supplier who transferred it. Suppliers shall keep the records referred to in this Article until 31 March 2024. Article 11 Official inspections The certification authorities of the participating Member States shall carry out official inspections relating to the production and marketing of experimental material. Without prejudice to Article 23 of Directive 2002/56/EC, such official inspections shall cover at least: (a) verification of the declarations of quantities intended to be produced and the notifications of quantities marketed; (b) the analytical purity, content of other species and germination of true potato seed; (c) compliance of the producer and any person marketing experimental material with the requirements set out in this Decision. The inspections relating to point (b) of the first paragraph shall take place at least once per year. They shall include inspections of the premises of the persons concerned and the fields and greenhouses used for the production of true potato seed and experimental seedlings. Article 12 Notification and reporting obligations 1. By 28 February of each year, suppliers shall notify the responsible official body in the participating Member State of the quantities of experimental material that they have marketed during the preceding year. The participating Member States shall keep record of the marketed quantities of experimental material. That information shall be provided on request to the certification authority. 2. Each participating Member State shall, for each year, present to the Commission and the other Member States, by 31 March of the following year, an annual report containing the information referred to in Annex III, where that information is available. That report shall always contain information on the quantities of experimental material marketed, and, where this is known, the Member State for which the experimental material was intended. That report may include any other information the participating Member State considers relevant. 3. Each participating Member State shall present to the Commission and the other Member States, by 31 March 2024, a final report containing the information referred to in Annex III. That report shall include an assessment of the conditions of the experiment and of the interest of organising a further experiment, if appropriate. That report may include any other information the participating Member State considers relevant in view of the purpose of the experiment. 4. A participating Member State ending its participation before 31 December 2023 shall submit its final report by 31 March of the year following the end of its participation. Article 13 Addressees This Decision is addressed to the Member States. Done at Brussels, 21 March 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 193, 20.7.2002, p. 60. (2) Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (OJ L 193, 20.7.2002, p. 1). ANNEX I REQUIREMENTS REFERRED TO IN ARTICLE 6 SECTION A Requirements to be fulfilled by experimental seedlings 1. The seedlings shall be practically free from harmful organisms or diseases liable to affect quality, or signs or symptoms thereof, which reduce the usefulness and in particular from the following harmful organisms: Rhizoctonia solani KÃ ¼hn, Phytophtera infestans (Mont.) de Bary, Alternaria solani Sorauer, Alternaria alternata (Fr.) Keissl., Verticillium dahlia Kleb., Verticillium albo-atrum Reinke & Berthold, Potato leaf roll virus, Potato virus A, Potato virus M, Potato virus S, Potato virus X, and Potato virus Y. 2. The seedlings shall be free from symptoms of blackleg. 3. The seedlings shall have sufficient varietal identity and varietal purity. 4. The seedlings shall be found practically free from defects affecting the quality and usefulness as planting material. SECTION B Requirements to be fulfilled by true potato seed 1. The seed shall have sufficient varietal identity and varietal purity. 2. Diseases and harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. 3. Analytical purity, the content of other plant species and germination of the seed shall be sufficient to guarantee the quality and usefulness as experimental material. ANNEX II LABELLING REQUIREMENTS REFERRED TO IN ARTICLE 9 A. Indication referred to in the first paragraph of Article 9 Seed tubers grown from true potato seed, temporary experiment under EU rules and standards. B. Information referred to in the second paragraph of Article 9: 1. the indication Temporary experiment under EU rules and standards; 2. the name of the responsible official body and the respective Member State, or their initials; 3. registration or authorisation number of the supplier; 4. name of the producer; 5. reference number of the lot; 6. species, indicated at least under its botanical name; 7. variety; 8. quantity (number of plantlets); 9. Member State of production; 10. the indication Seedlings grown from true potato seed; 11. treatment, where applicable. C. Information referred to in the third paragraph of Article 9: 1. the indication Temporary experiment under EU rules and standards; 2. the name of the responsible official body and the respective Member State, or their initials; 3. the name and address, or registration code from the public register, of the supplier responsible for affixing the label; 4. reference number of the lot; 5. species, indicated at least under its botanical name; 6. variety; 7. Member State of production; 8. the indication True potato seed; 9. declared net or gross weight or declared number of seeds; 10. where weight is indicated and granulated pesticides, pelleting substances, or other solid additives are used, the nature of the additive and the approximate ratio between the weight of pure seeds and the total weight. ANNEX III INFORMATION TO BE INCLUDED IN THE REPORT REFERRED TO IN ARTICLE 12 1. number of persons registered pursuant to Article 8(1); 2. the quantities of true potato seed, experimental seedlings and experimental seed tubers marketed, and, where applicable, the Member State for which the true potato seed, experimental seedlings or experimental seed tubers were intended; 3. the inspection results of true potato seed with respect to analytical purity, content of other species and germination, as well as methods of analysis and tolerances used; 4. information helping to determine appropriate lot size and sample sizes for true potato seed, including descriptions of methods of sampling of the seed and tolerances used; 5. the inspection results of experimental seedlings with respect to varietal identity and purity, as well as methods and tolerances used; 6. the inspection results with respect to varietal identity and varietal purity of tubers and misshapen tubers; 7. results of national comparative trials; 8. assessment by users of health and quality of the seed potatoes derived from true potato seed; 9. a cost-benefit analysis allowing concluding whether or not the production of seed tubers derived from true potato seed is an improved alternative to the production of seed potatoes.